DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Manfred et al. in U.S. Patent Publication 2004/0123474.
	Regarding claim 1, Manfred et al. teaches:
	obtaining multiple sets of measured intensity of a magnetic field output by a magnetic sensor (see “A magnetometer is affixed to the vehicle and the method comprises repeatedly measuring the distorted magnetic field utilizing the magnetometer and obtaining a three-dimensional orientation”, [0005]; see “the distorted magnetic field is repeatedly measured 52 utilizing magnetometer 12”, [0023]) on a movable platform (see “a three-dimensional orientation of the vehicle axes”, [0005]; see “vehicle 10”, [0023], [0025], Fig. 1; see “…vehicle is experiencing horizontal accelerations, including centrifugal accelerations…”, [0027]) during rotation of the movable platform (see “automatically compensate a magnetic compass (e.g. a magnetometer) for local disturbances in the earth's magnetic field caused by a vehicle during normal vehicle operations”, [0019]; see “…vehicle is experiencing horizontal accelerations, including centrifugal accelerations…”, [0027]) after detecting that a magnetic sensor calibration condition is triggered (see “FIG. 5 depicts an overall structure of a magnetometer auto-calibration ”, [0014]; [0032]), wherein the rotation includes at least a rotation in a horizontal plane (see “A three-dimensional orientation of the vehicle axes is then obtained 54 with respect to the earth at a time of each magnetometer measurement”, [0023]); 
	determining a calibration coefficient of the magnetic sensor (see “Magnetic correction coefficients, or Le and hpe, [0025]) based on a reference magnetic field intensity of the magnetic sensor (see “…a three-dimensional magnetic truth system…”, [0025]) and the multiple sets of measured intensity (see “… Le and hpe, are estimated by comparing the three-dimensional magnetic field strength matrix, hmeas, as measured by magnetometer 12…”, [0025]), wherein the reference magnetic field intensity is an intensity of the magnetic field output by the magnetic sensor after a first time calibration or a last time calibration (see “generating a truth reference field vector, ḣi, from inertial data and a three dimensional map of the earth's magnetic field”, [0007]; [0009]; [0052]);
	and calibrating the intensity of the magnetic field output by the magnetic sensor based on the calibration coefficient of the magnetic sensor (see “The Kalman filter then estimates corrections to the magnetometer model coefficients as well as corrections to the attitude and heading angles of the navigation system…developing the Kalman filter model…”, [0032]-[0035]).
	Regarding claim 11, Manfred et al. teaches:
	a magnetic sensor configured to output a magnetic field intensity (see “A magnetometer is affixed to the vehicle and the method comprises repeatedly measuring the distorted magnetic field utilizing the magnetometer and obtaining a three-dimensional orientation”, [0005], Figs. 2, 5); and 
	a processor configured to (see “processor”, [0008]-[0009]): 
	calibrate the magnetic sensor (see “signals 14 from magnetometer 12 are calibrated by unit 16”, [0024]; [0032]);
	obtain multiple sets of measured intensity of a magnetic field output by a magnetic sensor (see “A magnetometer is affixed to the vehicle and the method comprises repeatedly measuring the distorted magnetic field utilizing the magnetometer and obtaining a three-dimensional orientation”, [0005]; see “the distorted magnetic field is repeatedly measured 52 utilizing magnetometer 12”, [0023]) on a movable platform (see “a three-dimensional orientation of the vehicle axes”, [0005]; see “vehicle 10”, [0023], [0025], Fig. 1; see “…vehicle is experiencing horizontal accelerations, including centrifugal accelerations…”, [0027]) during rotation of the movable platform (see “automatically compensate a magnetic compass (e.g. a magnetometer) for local disturbances in the earth's magnetic field caused by a vehicle during normal vehicle operations”, [0019]; see “…vehicle is experiencing horizontal accelerations, including centrifugal accelerations…”, [0027]) after detecting that a magnetic sensor calibration condition is triggered (see “FIG. 5 depicts an overall structure of a magnetometer auto-calibration ”, [0014]; [0032]), wherein the rotation includes at least a rotation in a horizontal plane (see “A three-dimensional orientation of the vehicle axes is then obtained 54 with respect to the earth at a time of each magnetometer measurement”, [0023]); 
	determine a calibration coefficient of the magnetic sensor (see “Magnetic correction coefficients, or Le and hpe, [0025]) based on a reference magnetic field intensity of the magnetic sensor (see “…a three-dimensional magnetic truth system…”, [0025]) and the multiple sets of measured intensity (see “… Le and hpe, are estimated by comparing the three-dimensional magnetic field strength matrix, hmeas, as measured by magnetometer 12…”, [0025]), wherein the reference magnetic field intensity is an intensity of the magnetic field output by the magnetic sensor after a first time calibration or a last time calibration (see “generating a truth reference field vector, ḣi, from inertial data and a three dimensional map of the earth's magnetic field”, [0007]; [0009]; [0052]);
	and calibrate the intensity of the magnetic field output by the magnetic sensor based on the calibration coefficient of the magnetic sensor (see “The Kalman filter then estimates corrections to the magnetometer model coefficients as well as corrections to the attitude and heading angles of the navigation system…developing the Kalman filter model…”, [0032]-[0035]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manfred et al. in U.S. Patent Publication 2004/0123474 as applied to claims 1 and 11 above, and further in view of Johnson et al. U.S. Patent Publication 2017/0176586 2017/0176586.
	Regarding claim 3, Manfred et al. teaches the limitations as indicated above. Further, Manfred et al. teaches wherein each set of the multiple sets of measured intensity includes a pitch-axis magnetic field intensity and a yaw-axis magnetic field intensity (see “three dimensional compensation coefficients that are valid over all combinations of vehicle pitch, vehicle roll, vehicle heading…Magnetometer 12 includes three magnetic sensors (shown in FIG. 2) placed in different orientations from one another. In a specific embodiment, magnetic sensors are placed such that each sensor is linear with one of the three orthogonal axes of vehicle 10…”, [0019]-[0020]; see “the twelve parameters that make up the three dimensional magnetometer model”, [0032]); and 
	1DJINT-0024US10 (2018F0475US)a pitch-axis magnetic field intensity offset, and yaw-axis magnetic field intensity offset (see “A reasonable one-sigma value for each of the three offset errors contained in the vector δhp ”, [0068]; claims 26-27).
	Manfred et al. differs from the claimed invention in that it is silent regarding the calibration coefficient includes a magnetic intensity gain.
	Johnson et al. teaches “methods for providing absolute attitudes and headings using a rotating sensor” ([0008]) comprising “gyroscopes, accelerometers, and/or additional sensors” ([0012]) wherein “by accurately and reliably determining the orientation of the transducer as the vessel heaves, rolls, pitches and yaws, corrections can be made” ([0038]). Johnson et al. teaches “substantially continuous calibration for gyroscope, accelerometer, and/or magnetometer gain and/or offset due to the rotation” ([0042] the calibration coefficient includes a magnetic intensity gain). Johnson et al. discloses an improved methodology to provide highly accurate remote sensing systems, particularly in the context of providing easily calibrated systems configured to produce reliable remote sensing data important to general operation of a mobile structure.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manfred et al. with the teachings of Johnson et al. to improve Manfred et al. with a reasonable expectation that it would produce reliable remote sensing data important to general operation of a mobile structure, thereby improving the functionality of the system.
	Regarding claim 4, Manfred et al. and Johnson et al. teaches the limitations as indicated above. Further, Manfred et al. teaches wherein each set of the multiple sets of measured intensity further includes a roll-axis magnetic field intensity; and the calibration coefficient also includes a roll-axis magnetic field intensity offset (see “three dimensional compensation coefficients that are valid over all combinations of vehicle pitch, vehicle roll, vehicle heading…Magnetometer 12 includes three magnetic sensors (shown in FIG. 2) placed in different orientations from one another. In a specific embodiment, magnetic sensors are placed such that each sensor is linear with one of the three orthogonal axes of vehicle 10…”, [0019]-[0020]; see “the twelve parameters that make up the three dimensional magnetometer model”, [0032]).
	Regarding claim 13, Manfred et al. teaches the limitations as indicated above. Further, Manfred et al. teaches wherein each set of the multiple sets of measured intensity includes a pitch-axis magnetic field intensity and a yaw-axis magnetic field intensity (see “three dimensional compensation coefficients that are valid over all combinations of vehicle pitch, vehicle roll, vehicle heading…Magnetometer 12 includes three magnetic sensors (shown in FIG. 2) placed in different orientations from one another. In a specific embodiment, magnetic sensors are placed such that each sensor is linear with one of the three orthogonal axes of vehicle 10…”, [0019]-[0020]; see “the twelve parameters that make up the three dimensional magnetometer model”, [0032]); and 
	1DJINT-0024US10 (2018F0475US)a pitch-axis magnetic field intensity offset, and yaw-axis magnetic field intensity offset (see “A reasonable one-sigma value for each of the three offset errors contained in the vector δhp ”, [0068]; claims 26-27).
	Manfred et al. differs from the claimed invention in that it is silent regarding the calibration coefficient includes a magnetic intensity gain.
	Johnson et al. teaches “methods for providing absolute attitudes and headings using a rotating sensor” ([0008]) comprising “gyroscopes, accelerometers, and/or additional sensors” ([0012]) wherein “by accurately and reliably determining the orientation of the transducer as the vessel heaves, rolls, pitches and yaws, corrections can be made” ([0038]). Johnson et al. teaches “substantially continuous calibration for gyroscope, accelerometer, and/or magnetometer gain and/or offset due to the rotation” ([0042] the calibration coefficient includes a magnetic intensity gain). Johnson et al. discloses an improved methodology to provide highly accurate remote sensing systems, particularly in the context of providing easily calibrated systems configured to produce reliable remote sensing data important to general operation of a mobile structure.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manfred et al. with the teachings of Johnson et al. to improve Manfred et al. with a reasonable expectation that it would produce reliable remote sensing data important to general operation of a mobile structure, thereby improving the functionality of the system.
	Regarding claim 14, Manfred et al. and Johnson et al. teaches the limitations as indicated above. Further, Manfred et al. teaches wherein each set of the multiple sets of measured intensity further includes a roll-axis magnetic field intensity; and the calibration coefficient also includes a roll-axis magnetic field intensity offset (see “three dimensional compensation coefficients that are valid over all combinations of vehicle pitch, vehicle roll, vehicle heading…Magnetometer 12 includes three magnetic sensors (shown in FIG. 2) placed in different orientations from one another. In a specific embodiment, magnetic sensors are placed such that each sensor is linear with one of the three orthogonal axes of vehicle 10…”, [0019]-[0020]; see “the twelve parameters that make up the three dimensional magnetometer model”, [0032]).
Allowable Subject Matter
Claims 2, 5-10, 12 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944.  The examiner can normally be reached on Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MISCHITA L HENSON/Primary Examiner, Art Unit 2865